                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                     )
                                                )
                Plaintiff,                      )
                                                )
  v.                                            )      No.:   3:07-CR-42-TAV-HBG-4
                                                )
  KEITH HICKS,                                  )
                                                )
                Defendant.                      )


                                           ORDER

         Before the Court is defendant’s pro se motion for early termination of supervised

  release [Doc. 222]. On May 29, 2009, defendant pleaded guilty to Count One of the

  indictment charging conspiracy to distribute and to possess with intent to distribute cocaine

  hydrochloride, a schedule II controlled substance in violation of 21 U.S.C. §§ 846 and

  841(b)(1)(A) [Docs. 15, 122].        The Court sentenced defendant to 156 months’

  imprisonment — which was subsequently lowered to forty-three (43) months — to be

  followed by ten (10) years of supervised release [Docs. 162, 218].           Defendant has

  completed over five (5) years of his term of supervised release. On December 28, 2020,

  the Court received a letter from defendant asking the Court to prematurely terminate his

  supervised release [Doc. 222]. In support of his request, defendant states he has not had

  any write-ups or incidents on supervised release, and his probation officers each

  encouraged him to file this motion upon reaching halfway through his term of release.

         The United States Probation Office has confirmed that defendant has been

  complaint with his conditions and has no known issues of noncompliance. The officer notes



Case 3:07-cr-00042-TAV-HBG Document 223 Filed 02/23/21 Page 1 of 2 PageID #: 1118
  that defendant has completed over half of his term of supervised release. Thus, the officer

  has no objection to defendant’s motion for early termination of supervised release. The

  government likewise does not oppose defendant’s request for early termination.

         Title 18, § 3583(e)(1) of the United States Code provides as follows:

                The court may, after considering the factors set forth in section
                3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6),
                and (a)(7)–
                (1)    terminate a term of supervised release and discharge the
                       defendant released at any time after the expiration of one
                       year of supervised release, pursuant to the provisions of
                       the Federal Rules of Criminal Procedure relating to the
                       modification of probation, if it is satisfied that such action
                       is warranted by the conduct of the defendant released and
                       the interest of justice . . . .

  18 U.S.C. § 3583(e). After carefully considering the requirements of the statute, the Court

  finds that the relevant provisions of 18 U.S.C. § 3553(a) support early termination of

  defendant’s supervised release at this time. In support of this conclusion, the Court notes

  that defendant has served over five (5) years of his ten (10) year term and has complied

  with all conditions of his supervised release.

         Accordingly, the Court “is satisfied that [early termination] is warranted by the

  conduct of defendant released and the interest of justice,” 18 U.S.C. § 3583(e)(1), and

  hereby GRANTS defendant’s motion [Doc. 222]. Defendant’s term of supervised release

  is TERMINATED.

         IT IS SO ORDERED.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE
                                                   2


Case 3:07-cr-00042-TAV-HBG Document 223 Filed 02/23/21 Page 2 of 2 PageID #: 1119
